Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP2019098353 (or JP67387892B2; hereinafter JP having a filing date of 11/29/2017).

As per claim 1, JP discloses a method for manufacturing an additively-manufactured object in which an additively-manufactured object comprising a protrusion extending in one [Fig. 1, 13-14], the method comprising: 

a slicing step of slicing a shape of the additively-manufactured object into a plurality of layers depending on a height of the beads by using three-dimensional shape data of the additively-manufactured object [Fig. 1, 4, 13-14; claim 1; page 4, lines 56-59; page 5, lines 4-19; utilizing the shape data to define the layered product (i.e., slicing)]; 

a surface dividing step of dividing each of the layers into a plurality of regions by applying a region having a preset set shape to each of the sliced layers [Fig. 1, 4, 13-14; claim 1; page 4, lines 56-59; page 5, lines 4-19; “It is divided into”]; 

a connection line extracting step of determining a connection line connecting the adjacent regions with each other from one end portion to the other end portion of the protrusion [Fig. 8-9; page 5, lines 33-34; line IXA-IXA and IXB-IXB]; 

an extension direction estimating step of determining an extension direction of the protrusion based on the connection line [page 6, line 57 - page 7, line 9; the blade extension direction]; 

a bead formation line determining step of determining a formation projected line of the beads by dividing the sliced layers into a plurality of the beads along the extension direction [page 2, line 49-58; page 6, line 57 – page 7, line 9; bead formation]; and 

a building step of building the additively-manufactured object by forming the beads along the formation projected line of the beads [page 2, lines 2-11; page 4, lines 39-46; a forming step].


As per claim 5, JP discloses a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon for causing a computer to determine a bead formation order in building additively-manufactured object by beads formed by melting and solidifying a filler metal using three-dimensional shape data of the additively-manufactured object comprising a protrusion extending in one direction [Fig. 1, 13-14], wherein the instructions, when executed by the computer, cause the computer to execute process, the process comprising: 

slicing a shape of the additively-manufactured object into a plurality of layers depending on a height of the beads by using three-dimensional shape data of the additively-manufactured object [Fig. 1, 4, 13-14; claim 1; page 4, lines 56-59; page 5, lines 4-19; utilizing the shape data to define the layered product (i.e., slicing)]; 

dividing each of the layers into a plurality of regions by applying a region having a preset set shape to each of the sliced layers [Fig. 1, 4, 13-14; claim 1; page 4, lines 56-59; page 5, lines 4-19; “It is divided into”]; 

[Fig. 8-9; page 5, lines 33-34; line IXA-IXA and IXB-IXB]; 

determining an extension direction of the protrusion based on the connection line [page 6, line 57 - page 7, line 9; the blade extension direction]; 

determining a formation projected line of the beads by dividing the 4Docket No. 002500-KS0073sliced layer into a plurality of the beads along the extension direction [page 6, line 57 - page 7, line 15; along a specific direction]; and 

determining the bead formation order of building the additively-manufactured object by forming the beads along the formation projected line of the beads [page 2, line 49-58; page 6, line 57 – page 7, line 9; bead formation].


As per claim 2, JP discloses wherein in the surface dividing step, a shape of each of the sliced layers is divided into regions including a plurality of polygon surfaces [Fig. 1, 4, 13-14; claim 1; page 4, lines 56-59; page 5, lines 4-19; “It is divided into”; page 7, lines 16-21; polygon cross section].

As per claim 3, JP discloses wherein in the surface dividing step, a region having the preset set shape is applied to the sliced layer, and a region having the set shape is repeatedly [page 4, lines 34-51; steps are repeated].

As per claim 4, JP discloses comprising: a control unit configured to determine a building procedure by the method for manufacturing an additively-manufactured object according to claim 1 [Fig. 1; claim 9; page 3, lines 40-41; page 4, lines 15-17; a control unit]; and a building unit configured to be driven in accordance with the building procedure determined by the control unit to form the beads [Fig. 1; claim 9; page 3, lines 42-43, 58-61; a modeling unit].

As per claim 6, JP discloses comprising: a control unit configured to determine a building procedure by the method for manufacturing an additively-manufactured object according to claim 2 [Fig. 1; claim 9; page 3, lines 40-41; page 4, lines 15-17; a control unit]; and a building unit configured to be driven in accordance with the building procedure determined by the control unit to form the beads [Fig. 1; claim 9; page 3, lines 42-43, 58-61; a modeling unit].

As per claim 7, JP discloses comprising: a control unit configured to determine a building procedure by the method for manufacturing an additively-manufactured object according to claim 3 [Fig. 1; claim 9; page 3, lines 40-41; page 4, lines 15-17; a control unit]; and a building unit configured to be driven in accordance with the building procedure determined by the control unit to form the beads [Fig. 1; claim 9; page 3, lines 42-43, 58-61; a modeling unit].


Short summary of the cited prior art by the examiner in PTO-892 form but not used in rejection above.
A. US-20210147652 discloses a cladding composition in the present invention indicates a material that is melted and solidified on a surface of a metal base material serving as a base material to form beads (protrusions of an alloy).
B. US-20160327113 discloses utilizing a three-dimensional shape and building a substrate with protrusions extending away from the substrate positions.
C. US-20190249929 discloses an additively manufactured body comprising one or more substantially planar walls having one or more protrusions extending into or out of the one or more walls.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116